Citation Nr: 0425484	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-10 286	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including all related conditions, to include as due to 
exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1964 to 
February 1966.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was transferred to the RO in Pittsburgh, 
Pennsylvania in November 2002.  The veteran testified from 
the latter RO before the undersigned, seated in Washington, 
DC at a videoconference hearing held in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has diabetes mellitus which 
either originated from service, or which was caused by his 
exposure to herbicides in service.  Service personnel records 
show that he served in Vietnam.

Service medical records for the veteran's period of active 
service are not on file.  While the record reflects that the 
RO made successful attempts to obtain service medical records 
associated with his service in the Army National Guard, there 
is no indication that the RO has attempted to contact the 
National Personnel Records Center (NPRC) to obtain any 
service medical records for his active period of service.  
The Board consequently finds that remand of the case is 
warranted.

The veteran contends that his diabetes is properly described 
as Type II diabetes mellitus, which is a disease subject to 
presumptive service connection on an herbicides basis 
pursuant to 38 C.F.R. § 3.309(e).  In support of his claim he 
has submitted an April 2002 statement by F. Davie, M.D., who 
indicates that he first treated the veteran in 1969, and that 
in June 1970 the veteran was found to have diabetes mellitus; 
Dr. Davie concluded that the veteran had Type II adult onset 
diabetes mellitus.  Records from Dr. Davie for 1969 through 
1971 are of record, but while they show that he diagnosed the 
veteran with diabetes in 1970, they also show that he did not 
characterize the type of diabetes at the time.

Of record are private treatment reports from other physicians 
covering the period from 1978 to December 2002, which show 
that since 1986 the veteran's diabetes has been described as 
Type I diabetes (a condition which is not a disease subject 
to service connection on a presumptive basis under 38 C.F.R. 
§ 3.309(e)).  The veteran was afforded VA examinations in 
August 2001 and December 2002, at which time his claims file 
was reviewed.  Following evaluation of the veteran the 
examiner concluded that the veteran had Type I, and not Type 
II, diabetes.  In his December 2002 opinion, the examiner 
explained that his opinion was based on the veteran's age, 
obesity status, symptoms and elevated fasting blood sugar at 
the time of onset of the disease.  Unfortunately, the 
examiner did not address whether the veteran's diabetes 
mellitus was otherwise etiologically related to the veteran's 
period of service.  See generally, See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Under the circumstances the Board is of the opinion that 
another VA examination of the veteran is warranted, both to 
classify his diabetes, and to address the etiology of the 
disease.

At his April 2004 hearing, the veteran indicated that he had 
been treated by a Dr. Roger Allen (spelled phonetically by 
the transcriptionist) since 1971 for various conditions, 
possibly including diabetes.  The Board notes that private 
medical records on file refer to a Dr. Rogelio Allanigue, but 
that records from a Dr. Allen or Allanigue do not appear to 
be on file.  

The Board lastly notes that in a March 2004 statement the 
veteran indicated that he was attaching "another positive 
medical diagnosis of Diabetes Type II".  The veteran is 
hereby advised that the referenced medical evidence was not 
in fact attached to the March 2004 statement, and does not 
appear to have otherwise been added to the claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Drs. Roger 
Allen and/or Rogelio Allanigue, who 
may possess additional records 
pertinent to the claim on appeal.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, to 
include from Drs. Roger Allen and/or 
Rogelio Allanigue, which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) 
to which he was assigned during his 
active service.  Using any unit 
assignment information obtained, the 
RO should contact the National 
Personnel Records Center and request 
that NPRC search its records for any 
additional service medical records 
for the veteran.  If additional 
service medical records are not 
available, this should be certified 
by the NPRC.

4.  After the above-requested 
development has been completed, the 
RO should afford the veteran a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's diabetes mellitus.  
All indicated tests should be 
conducted, and the examiner is to 
set forth all findings in detail.  
The examiner should be requested to 
provide an opinion as to whether the 
veteran's diabetes is properly 
classified as Type II diabetes 
mellitus.  If the examiner concludes 
that the veteran's diabetes is not 
properly classified as Type II 
diabetes, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's diabetes is 
etiologically related to service or 
was present within one year of his 
discharge therefrom.  The complete 
rationale for all opinions expressed 
should also be provided.  The claims 
folder, including a copy of this 
remand, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003).  Then, the RO should 
re-adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


